Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 and 04/26/2022 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paladini et al. (U.S. Patent App. Pub. No. 2016/0343161, “Paladini” hereinafter).
As per claim 1, as shown in Fig. 8, Paladini teaches a system, comprising: 
at least one processor (802); 
at least one memory (804)1 comprising instructions that, in response to execution by the at least one processor, cause the system to at least: 
select a set of lights from among a plurality of lights associated with a virtual scene, the set of lights selected based, at least in part, on a first one or more random factors (¶ [9], “…(a) tracing, by a computer processor, a plurality of light rays into a scene containing volumetric data, the light rays configured for simulating global illumination; (b) randomizing, by a computer processor, the scattering location and direction of the plurality of light rays through the volume, wherein a common sequence of random numbers is used in order for the scattering direction of each of the plurality of randomized scattered light rays to be substantially parallel…”; 
select, based at least in part on a second one or more random factors, a subset of lights from the set of lights (¶ [59] referring to Fig. 7, “…derive the scattering direction of each of the plurality of randomized scattered light rays from a pseudo-random number generator based on a common sequence of random numbers”), the subset of lights to be used to generate a frame of graphics (¶ [45]); and 
render a pixel of the frame of graphics based, at least in part, on the subset of lights (see ¶ [45]).  
Paladini does not expressly teach wherein the subset of lights is selected so that data indicative of the subset has a total size less than memory predicted to be available in a processor cache. However, at paragraph [33], Paladini does teach “When samples are interpolated using data that fit within a processor cache or within smaller volume b ricks, the parallel computation of multiple scattered rays may be fast”. Since the samples indicate the subset of lights (randomly scattered rays for each core as described in ¶ [59], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paladini such that the subset of lights is selected so that data indicative of the subset has a total size less than memory predicted to be available in a processor cache, because by doing that, the parallel computation of multiple scattered rays may be fast (¶ [33]).
As per claim 2, Paladini also teaches the at least one memory comprising further instructions that, in response to execution by the at least one processor, cause the system to at least: select an additional set of lights to use to generate an additional frame of graphics, the additional set of lights selected from among the plurality of lights associated with the virtual scene (¶ [45], rendering subsequent frames using the same set of random numbers).  
As per claim 3, Paladini also teaches the at least one memory comprising further instructions that, in response to execution by the at least one processor, cause the system to at least: render a second pixel of the frame of graphics using a second subset of lights selected from the set of lights (see Figs. 2 and 3, ¶ [26] and ¶ [39], different sets of scattered lights for different (4 x 4) regions). 
As per claim 4, as addressed in claim 3, Paladini does also teach wherein the pixel is one of a plurality of pixels in a first tile (4 x 4 region shown in Figs. 2 and 3) of the frame of graphics, and wherein pixels in a second tile are rendered using a different subset of lights.  
As per claim 5, as addressed, Paladini does imply teach the at least one memory comprising further instructions that, in response to execution by the at least one processor, cause the system to at least: render a plurality of tiles of the frame of graphics using the subset of lights (see claims 1 and 3 above), the plurality of tiles non-contiguous in the frame of graphics (only tiles along the scattered rays) , the plurality of tiles rendered consecutively to preserve residency of the subset of lights in the processor cache (¶ [39], “Since the volumetric data for first scattered ray 306 and second scattered ray 308 reside in the same brick 310, and since the volumetric data for third scattered ray 312 and fourth scattered ray 314 also reside in a common brick 316, cache coherency is maximized and rendering speed is increased”. See also ¶ [26]).  
As per claim 6, as addressed above, Paladini further teaches the at least one memory comprising further instructions that, in response to execution by the at least one processor, cause the system to at least: shuffle one or more lights from the subset of lights into an additional subset of lights (see claim 2 with reference to Fig. 2 and 3); and use the additional subset of lights to render an additional pixel of the frame of graphics (see claim 2).  
As per claim 7, as addressed in claim 1, Paladini does impliedly teach wherein the subset of lights is selected to have a total size that is less than an amount of processor cache memory available during rendering of the frame of graphics.  
Claim 9, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 10, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
As per claim 14, as addressed in claim 1, Paladini does teach selecting the subset of lights to have a size less than a processor cache size. 
As per claim 15, as addressed above, Paladini also teaches generating an additional subset of lights based, at least in part, on randomly selecting at least a portion of the subset of lights for inclusion in the additional subset of lights; and generating an additional tile of the frame of graphics using the additional subset of lights (see claims 3 and 4 referring to Fig. 2 and 3, ¶ [39]). 
As per claim 16, as also addressed, Paladini also teaches generating an additional subset of lights by at least replacing a portion of the subset of lights with one or more additional lights selected from the set of lights (¶ [39], i.e. generating third and fourth scattered rays 312 and 314 replacing the first scattered ray 306 and the second scattered ray 308 into another tile shown in Fig. 2 and 3).
Claim 17, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 21, which is similar in scope to claims 15 and 16 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Paladini et al. (U.S. Patent App. Pub. No. 2016/0343161) in view of Seibert et al. (U.S. Patent App. Pub. No. 2018/0130252
As per claim 8, Paladini does not expressly teach wherein the first one or more random factors are weighted to favor selection of lights based, at least in part, on intensity of a selected light.  
However, in a very similar method of selecting lights based at least in part on random factors (see Fig. 1, and ¶ [19]), Seibert teaches the above feature (see ¶ [38], [41], and [46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Seibert in combination with the method as taught by Paladini as addressed above, the advantage is to allow for efficient illumination analysis on arbitrary (i.e., virtual) surfaces with minimal user assistance (¶ [55]).
Claim 23, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611